DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated Apr. 5, 2019 has been fully considered.  Claims 1-20 are currently pending. 

Specification
The disclosure is objected to because of the following informalities: in the 2nd paragraph, the specification states “comparted” but it appears the applicant intended to mean the word “compared.”    In paragraph 27, it states “methyl amine” is (MMA) but it is unclear what the extra “M” in MMA represents.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites the limitation "spraying the treatment fluid includes introducing an atomized spray of triazine into the formation fluids" (emphasis added).  There is insufficient antecedent basis for this limitation in the claim because claim recites “spraying a treatment fluid along the first flow path into the formation fluid” (emphasis added).  For consistency and clarity, the Examiner recommends using either formation fluids or formation fluid, but not both, throughout the claims. The plural version also appears in claims 3, 5, 12, and 13 (which are also rejected for the reasons given above), while the singular version appears in claims 1, 7-11, 14, 18, and 20.

In regard to claim 4, the limitation “wherein introducing the treatment fluid includes” in the 1st line does not have antecedent basis in claim 1 or claim 3, from which claim 4 depends (either indirectly or directly).  Claim 1 recites the step of “spraying a treatment fluid” (emphasis added) in the 7th line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3-10, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,683,122 to Concordia et al. (hereinafter Concordia) in view of US Publication No. 2006/0194700 to Gatlin et al. (hereinafter Gatlin).
In regard to claim 1, Concordia teaches in Fig. 1 introducing (via conduit 38) a fluid into a first end (the bottom end of tubular 46 as oriented in Fig. 1) of a first tubular (cylindrical guide tube) 46; 
directing the fluid along a first flow (see the upward pointing arrows within tubular 46) path toward a second end (the top end of tubular 46 as oriented in Fig. 1) of the first tubular (col. 5 lines 40-43); 
redirecting the fluid along a second flow path defined by a second tubular (cylindrical baffle member) 72 arranged radially outwardly of the first flow path toward the first end (The cylindrical baffle member 72 must provide sufficient clearance for liquid recirculation downwardly outside the guide tube 46) (col. 5 lines 26-29); 
spraying a treatment fluid along the first flow path into the fluid (col. 3 line 45- col. 4 line 13); and 

Gatlin teaches it is desirable to react geothermal fluid – which is considered a formation fluid – with liquid comprising triazine in order to convert noxious sulfur-containing compounds into less noxious or benign sulfur-containing compounds [0017],[0031], [0065].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the method taught by Concordia that the fluid is a formation fluid (geothermal fluid) as taught by Gatlin in order to convert noxious sulfur-containing compounds into less noxious or benign sulfur-containing compounds.

In regard to claim 3, Concordia in view of Gatlin teaches the method of claim 1. Concordia further teaches: introducing (via lines 54, 56) additional treatment fluid into the formation fluids flowing along the second flow path (the additional treatment fluid is introduced through lines 54 and 56 which becomes part of the treatment fluid below liquid level 22 – which liquid is in the flow path between 46 and 72) (col. 4 lines 25-35).

In regard to claim 4, Concordia in view of Gatlin teaches the method of claim 3.  Concordia further teaches wherein introducing the treatment fluid includes introducing a first portion (from line 34) of a selected amount of treatment fluid and introducing the 

In regard to claim 5, Concordia in view of Gatlin teaches the method of claim 1.  Concordia further teaches: redirecting the formation fluids into a third flow path (annular space 80 between second tubular 72 and the sidewall 12 – which is considered the third tubular, see arrows pointing up and near reference numbers 12 and 20 in Fig. 1) radially outwardly of the second flow path toward the second end of the second tubular (col. 5 lines 50-58).

In regard to claim 6, Concordia in view of Gatlin teaches the method of claim 1.  Concordia further teaches: creating turbulence in the formation fluids flowing along one of the first flow path and the second flow path (abrupt changes in direction causes turbulence) (col. 5 lines 41-46).

In regard to claim 7, Concordia in view of Gatlin teaches the method of claim 6.  Concordia further teaches: wherein creating turbulence includes passing the formation fluid over and between a plurality of interposed baffles 70, 74 extending along the first flow path (col. 5 lines 25-35 and 41-46).

	In regard to claim 8, Concordia in view of Gatlin teaches the method of claim 7.  Concordia further teaches: wherein creating turbulence includes passing a portion of the formation fluid through opening (aperture 76) in the plurality of baffles (col. 5 lines 25-35 and 41-46).  While Concordia teaches only one aperture in plate 70, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to instead have more than one aperture since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	
In regard to claim 9, Concordia in view of Gatlin teaches the method of claim 6.  Concordia further teaches: wherein creating turbulence includes passing the formation fluid over a plurality of trip inducers 70, 74 extending along the first flow path (col. 5 lines 25-35 and 41-46).

In regard to claim 10, Concordia in view of Gatlin teaches the method of claim 6.  Concordia further teaches: wherein creating turbulence includes passing the formation fluid over a plurality of trip inducers extending along each of the first flow path, the second flow path, and the third flow path (trip inducers 70,74 extend along the first flow path, 66e, 68e extend along the second and third flow paths, trip inducers 70 extends along third flow path) (col. 5 lines 1-4, 25-35, and 41-46).



In regard to claim 16, in absence of showing criticality of the record, the optimized amount percentage ranges for the treated fluid that is recycled in the range as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
	
In regard to claim 19, Concordia in view of Gatlin teaches the method of claim 1.  Concordia further teaches: introducing an amount of treatment liquid into the first flow path (col. 3 lines 45-60).

Claims 1-2, 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0282111 to Liu et al. (hereinafter Liu).
In regard to claim 1, Liu teaches in Fig. 1 a method of removing impurities from formation fluids (exhaust gas comprising unburned hydrocarbons) comprising: 
introducing a formation fluid into a first end (scrubber inlet) 1 of a first tubular (see Fig. 1 below) [0043]-[0050]; 
directing the formation fluid along a first flow path toward a second end (see Fig. 1 below) of the first tubular [0043]-[0044]; 

spraying (via spray headers 2, 3) a treatment fluid along the first flow path into the formation fluid [0044]; and 
directing a treated formation fluid through an outlet 20 fluidically connected to the second flow path [0051]. 
[AltContent: textbox (First tubular)][AltContent: ][AltContent: textbox (Second tubular)][AltContent: ][AltContent: textbox (Second flow path)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (First flow path)][AltContent: textbox (First end of first tubular)][AltContent: ][AltContent: textbox (Second end of first tubular)][AltContent: ]
    PNG
    media_image1.png
    799
    618
    media_image1.png
    Greyscale


In regard to claim 2, Liu teaches the method according to claim 1.  Liu further teaches wherein spraying the treatment fluid includes introducing an atomized spray of liquid into the formation fluids [0044]. 

In regard to claim 12, Liu teaches the method of claim 1, wherein introducing the formation fluids into the first end of a tubular includes passing the formation fluids 

In regard to claim 14, Liu teaches the method of claim 1, wherein directing the treated formation fluid through the outlet includes passing the treated fluid over a demister pad 26 arranged in the outlet [0043].

In regard to claim 18, Liu teaches the method of claim 1, wherein directing the treated formation fluid through the outlet includes passing the treated formation fluid into a separator (demister 26) [0043].

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Concordia in view of Gatlin, as discussed above in regard to claim 1, and further in view of US Publication No. 2015/0343370 to Salu et al. (hereinafter Salu).
In regard to claim 11, Concordia in view of Gatlin teaches the method of claim 1, but does not disclose further comprising: sensing an amount of impurities in the formation fluid with one or more sensors.
Salu teaches it is known to place sensors so that all or a portion of a treated gas stream can be monitored for product specifications [0038].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the method taught by Concordia in 

In regard to claim 17, Concordia in view of Gatlin teaches the method of claim 16, but does not disclose further comprising: selecting the amount of treatment fluid for recycling based on an amount of Hydrogen Sulfide in the treated fluid.
Salu teaches it is known to place sensors so that all or a portion of a treated gas stream can be monitored for product specifications [0038].  Salu further teaches treated gas that does not meet the product specification is transmitted via a valved conduit to a second tubular member where it is introduced with the untreated feed gas for further contact with the sorbent liquid.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the method taught by Concordia in view of Gatlin to include sensing an amount of impurities in a fluid as taught by Salu in order to monitor the formation fluid for if it becomes outside product specifications.  Sensing the parameters of the product specification would allow for measuring an amount of Hydrogen Sulfide in the treated fluid. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select the amount of treatment fluid for recycling based on an amount of Hydrogen Sulfide in the treated fluid in order to produce a treated fluid that meets product specifications.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, considered both individually and in combination, fails to teach (claim 13) introducing the formation fluids into the first end of a tubular includes passing the formation fluids over a demister arranged along the first flow path. In regard to claim 20, passing an amount of the formation fluid through a bubbler tube extending into the first flow path.
Concordia in view of Gatlin and, separately, Liu are considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 13 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CABRENA HOLECEK/Examiner, Art Unit 1776